Exhibit 10.2

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN AGREEMENT

This Amendment (this “Amendment”), dated as of October 25, 2017, by and between
JPP, LLC and JPP II, LLC, each a Delaware limited liability company (together
“JPP”) and CASCADE INVESTMENT, L.L.C., a Washington limited liability company
(“Cascade”, and together with JPP, the “Initial Lenders”), and SEARS, ROEBUCK
AND CO., SEARS DEVELOPMENT CO., INNOVEL SOLUTIONS, INC. (“Innovel”), BIG BEAVER
OF FLORIDA DEVELOPMENT, LLC (“BBOFD”) and KMART CORPORATION, collectively as
borrower (individually or collectively, as the context may require, jointly and
severally, together with their respective permitted successors and assigns,
“Borrower”), amends that certain Amended Restated Loan Agreement, dated as of
May 22, 2017 (as amended by that certain Amendment to Amended and Restated Loan
Agreement, dated as of July 3, 2017, the “Loan Agreement”; all capitalized terms
used but not defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement).

WHEREAS, on May 22, 2017, Lender and Borrower entered into the Loan Agreement;

WHEREAS, on July 3, 2017, Lender and Borrower entered into that certain
Amendment to Amended and Restated Loan Agreement;

WHEREAS, Lender and Borrower desire to further amend the Loan Agreement.

NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby represent, warrant, covenant and
agree as follows:

Section 1. Amendment of Loan Documents. Lender and Borrower hereby agree to
amend the terms of the Loan Agreement as follows:

(a) The following definition is hereby added to the Definitions section in the
Loan Agreement.

“ESL 2017 Real Estate Loan Agreement” means that certain Second Amended and
Restated Loan Agreement, dated as of October 18, 2017, by and among Sears,
Roebuck and Co., Sears Development Co., Kmart Stores of Illinois LLC, Kmart of
Washington LLC, Kmart Corporation, SHC Desert Springs, LLC, Innovel Solutions,
Inc., Sears Holdings Management Corporation, Maxserv, Inc. and Troy Coolidge
No. 13, LLC, as amended by Amendment No. 1 dated as of the date hereof, as it
may be further amended, restated or modified.

(b) The definition of “Permitted Encumbrances” is hereby amended by adding the
following as a new clause (xii):

 

  “(xii) the mortgages securing the Properties pursuant to the ESL 2017 Real
Estate Loan Agreement.”

 

1



--------------------------------------------------------------------------------

(c) The following shall be added as a new clause (k) to Section 6.1:

“(k) Event of Default under ESL 2017 Real Estate Loan Agreement. An “Event of
Default” (as defined in the ESL 2017 Real Estate Loan Agreement) shall have
occurred and is continuing under the ESL 2017 Real Estate Loan Agreement (and
for the avoidance of doubt there shall be no notice or cure period for any such
Event of Default under this Section 6.1(k)). Notwithstanding anything to the
contrary herein, an Event of Default under this Section 6.1(k) shall not
continue for purposes of this Agreement if the underlying “Event of Default” (as
defined in the ESL 2017 Real Estate Loan Agreement) has been cured or waived by
the lenders under the ESL 2017 Real Estate Loan Agreement and no lenders under
the 2017 Real Estate Loan Agreement are pursuing any remedies or enforcement
actions with respect to such Event of Default or any other Event of Default
thereunder.”

Section 2. Miscellaneous.

(a) All of the terms and conditions of the Loan Agreement are incorporated
herein by reference with the same force and effect as if fully set forth herein.
Except as expressly amended hereby, the Loan Agreement and each of the other
Loan Documents remains in full force and effect in accordance with its terms.

(b) Borrower hereby represents and warrants that (i) Borrower has the power and
authority to enter into this Amendment, to perform its obligations under the
Loan Agreement as amended hereby, (ii) Borrower has by proper action duly
authorized the execution and delivery of this Amendment by Borrower and
(iii) this Amendment has been duly executed and delivered by Borrower and
constitutes Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

(c) This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law.

(d) Borrower hereby (1) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Agreement and each of the other
Loan Documents, (2) acknowledges and agrees that such obligations remain in full
force and effect, binding on and enforceable against it in accordance with the
terms, covenants and conditions of the Loan Agreement as amended hereby and the
other Loan Documents, in each case, without impairment, and (3) represents,
warrants and covenants that it is not in default under the Loan Agreement or any
of the other Loan Documents beyond any applicable notice and cure periods, and
there are no defenses, offsets or counterclaims against the Indebtedness.

(e) Sears Holdings Corporation hereby (1) unconditionally approves and consents
to the execution by Borrower of this Amendment and the modifications to the Loan
Documents effected thereby, (2) unconditionally ratifies, confirms, renews and
reaffirms all of its obligations under the Guaranty and the Environmental
Indemnity (collectively, the “Guarantor Documents”), (3) acknowledges and agrees
that its obligations under the Guarantor Documents remain in full force and
effect, and shall continue to remain in full force during each Extension

 

2



--------------------------------------------------------------------------------

Term, binding on and enforceable against it in accordance with the terms,
covenants and conditions of such documents without impairment and reaffirms such
obligations under the Guarantor Documents to guaranty the obligations of
Borrower under the Loan Agreement and other Loan Documents, and (4) represents,
warrants and covenants that (i) it is not in default under the Guaranty beyond
any applicable notice and cure periods, (ii) there are no defenses, offsets or
counterclaims against its obligations under the Guaranty and (iii) it has the
power and authority to enter into this Amendment and has by proper action duly
authorized its execution and delivery of this Amendment.

(f) Borrower shall reimburse Lender for all reasonable out-of-pocket fees and
expenses of legal counsel incurred by Lender in connection with this Amendment.

(g) Borrower hereby acknowledges that JPP and Cascade have entered into that
certain Subordination and Intercreditor Agreement, dated as of the date hereof,
by and among JPP, in its capacity as Senior Agent (as defined therein), Cascade,
in its capacity as Senior Lender (as defined therein), and JPP, in its capacity
as Subordinated Lender (as defined therein).

(h) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Copies of originals, including
copies delivered by facsimile, pdf or other electronic means, shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Amendment.

[Signatures appear on following page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.

 

LENDER:  

JPP, LLC,

a Delaware limited liability company By:   /s/ Edward S. Lampert   Name:  
Edward S. Lampert   Title:   Authorized Signatory    

JPP II, LLC,

a Delaware limited liability company By:  

/s/ Edward S. Lampert

 

Name:

  Edward S. Lampert   Title:   Authorized Signatory    

 

CASCADE INVESTMENT, L.L.C., a Washington limited liability company By:  

/s/ Justin Howell

  Name:   Justin Howell   Title:   Authorized Signatory



--------------------------------------------------------------------------------

BORROWER: SEARS DEVELOPMENT CO., a Delaware Corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Authorized Signatory     SEARS, ROEBUCK
AND CO., a New York corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Authorized Signatory     KMART
CORPORATION, a Michigan corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Authorized Signatory     INNOVEL
SOLUTIONS, INC., a Delaware corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Authorized Signatory

BIG BEAVER OF FLORIDA DEVELOPMENT, LLC, a Florida limited liability company

By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Authorized Signatory    